


117 HR 4557 IH: Revealing and Explaining Visa Exclusions for Accountability and Legitimacy Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4557
IN THE HOUSE OF REPRESENTATIVES

July 20, 2021
Mr. Cohen (for himself, Ms. Jackson Lee, Mr. Curtis, Mr. Phillips, Mr. Crenshaw, Mr. Carson, Ms. Porter, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to allow the Secretary of State to make available to the public certain records pertaining to the refusal of a visa or permit based on an alien’s involvement in corruption or human rights abuse, and for other purposes.


1.Short titleThis Act may be cited as the Revealing and Explaining Visa Exclusions for Accountability and Legitimacy Act or the REVEAL Act. 2.Limiting confidentiality of records (a)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) is amended—
(1)in paragraph (1), by striking the period at the end and inserting a semicolon; (2)in paragraph (2)(B), by striking the period at the end and inserting the following: ; and; and
(3)by adding at the end the following:  (3)the Secretary of State may make available to the public the identity of an individual alien determined to be inadmissible to the United States pursuant to subparagraph (C) of section 212(a)(3), and the grounds on which a determination was made to refuse a visa or permit. .
(b)ApplicationThis Act and the amendments made by this Act shall apply with respect to any determination under section 212(a)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(C)) made before, on, or after the date of enactment of this Act. (c)Consideration of certain information in revealing bansIn determining whether to waive confidentiality under section 222(f)(3) of the Immigration and Nationality Act, as added by subsection (a), the Secretary of State shall consider—
(1)information provided by the chairperson and ranking member of each of the appropriate congressional committees; and (2)credible information obtained by other countries and nongovernmental organizations that monitor corruption and human rights abuse.
3.Reports to Congress
(a)In generalNot later than 120 days after the date of enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report that includes, for the previous year— (1)a list of each individual that the Secretary of State determined was ineligible for an immigrant or nonimmigrant visa pursuant to subparagraph (C) of section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)); and 
(2)a list of each individual described in paragraph (1), but for whom the Secretary of State determined not to make public the identity of the individual, and the grounds on which the determination of ineligibility was made.  (b)Form of report (1)In generalEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
(2)ExceptionThe name of an alien to be included in the list required by subsection (a)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President— (A)determines that it is vital for the national security interests of the United States to do so;
(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and (C)not later than 15 days before submitting the name in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including the name in the classified annex. 
(c)Public availability
(1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register. (2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and
(2)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.  